DETAILED ACTION

Applicant's arguments filed on 08/12/2022 have been fully considered but they are not persuasive. 
	
Applicant’s Argument: Applicant respectfully submits that Burzo, Cardonha, Rothman, and/or Abouelenien, considered alone or in combination, fail to disclose or suggest the claimed combination of features recited in independent claim 1, including, in part, "identifying, by 10Application No.: 16/671,841 Docket No.: 2115-007779-USthe computer processor, a plurality of interesting points of the received thermal image, pixel values defining the interesting points representing actual temperatures . . . determining, by the computer processor, the thermal features of the occupant using raw data of the thermal map of the target area." That in, in the current instance, thermal frames from thermal cameras where pixels are actual temperatures are used, while in Burzo a regular visual camera is used besides a thermal camera and the outputs are only useful after being converted to RGB videos, which can be processed. 
	Examiner’s Response: However as shown in Burzo Fig. 5, the first visual image is used to detect a face, then the area of the face is mapped to the thermal image so that the face is cropped in the thermal image. Therefore the thermal image is not converted into a “RGB video” but rather the original raw values  in the thermal image that represent temperature are still used. While Burzo does require the use of a visual image, there is nothing in the claim that requires only a thermal image to be used.

	Applicant’s Argument: Further, as detailed at paragraph [0052] of the present disclosure, "the interesting points may be located where sharper changes in temperatures exist. For example, because blood flow plays a critical role in heat transfer between the body core and the skin, the interesting points may correspond with the existence of various blood vessel that control, in many instance, the temperature of the surrounding region." Thus, contrarily to the Office's suggestion otherwise (see page 3 of the current Office Action), the identification of interesting points as claimed is different from, and requires more than, the detection of faces. Moreover, the detect of faces as relied upon by the Office in necessary in the prior instance because "[t]he face detection process was not very successful when applied directly on the thermal images due to the absence of clear edges and lower resolution of the thermal images compared to the visual ones." Burzo at METHODOLOGY: Face Detection and Mapping. Thus, Burzo relies on the combination of regular visual cameras and thermal cameras, as discussed above.
	Examiner’s Response: While the specification may require more than the detection of faces in order to detect interesting point, there is nothing recited in the claim that requires this to be so. While Burzo does require the use of a visual image, the end result is the identification of interesting points that comprise facial pixels in the cropped thermal image.
	While it is not believed that a secondary reference is required to reject the claims, there are other references that can could potentially be combined with Burzo in order to teach detecting a face from a thermal image using only the thermal image itself. For example Kusukame et al. (US Pub. No. 2015/0247647 A1) discloses this in ¶306, “Facial detection may be performed by detecting a moving object by background differencing, and determining a region in the pixels of the moving object which are the highest but 40.degree. C. or lower as being the face. Body temperature detection may be performed by the user taking an image in the full nude in a state of the body temperature being high, such as after having bathed in hot water, and regions 33.degree. C. or higher being determined as being the body. Boundaries of the face and body may be found by extracting pixels where temperature difference as to an adjacent pixel is great, and using as a boundary line.”

Claim Objections
Claims 1, 14, and 15 are objected to because of the following informalities:  The limitation of “pixel values defining the interesting points representing actual temperatures” is grammatically incorrect. Using the word “wherein” or a similar word would clarify the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burzo et al. (“Using Infrared Thermography and Biosensors to Detect Thermal Discomfort in a Building’s Inhabitants”) in view of Cardonha et al. (US Pub. No. 2017/0268793 A1).
Regrading claim 1, Burzo disclose, an adaptable climate control method for controlling a thermal climate of a confined space based on thermal features of an occupant of the confined space, the method comprising: 
receiving, by a computer processor, a thermal image of a target area of the occupant; (See Burzo p. 3, right col, 5th para, “The thermal videos were recorded using a Flir ThermovisionA40 thermal camera at a rate of 60 frames per second. Sample thermal frames can be seen in Fig. 3, where different ranges of colors indicate different temperatures.”)
identifying, by the computer processor, a plurality of interesting points of the received thermal image, pixel values defining the interesting points representing actual temperatures; (See Burzo p. 5, right col, 1st para, “The algorithm uses the sum of the images pixel values within multiple rectangular areas to detect the faces. The mapping required the knowledge of the pixel-wise distance between the visual and thermal optics and then was applied automatically to all thermal images.”)
isolating, by the computer processor, the plurality of interesting points to construct a thermal map of the target area; (See Burzo p. 5 right col, 2nd para, “we cropped the face detected areas from the images and converted them to binary images with two pixel values, (1) for white and (0) for black. The face areas are represented by the white pixels while other parts are transformed to black. The image binarization process thresholds the values of the original image pixels using Otsu’s method [39] depending on the pixels intensities in order to reduce the intra class variance between the white and black pixels. Hence, the detected face images (before binarization) is multiplied by the binary image to eliminate the background and noisy pixels while keeping the non-zero pixels.”)
determining, by the computer processor, the thermal features of the occupant using the raw data of thermal map of the target area; (See Burzo p. 6 left col, 4th para, “For the detected face areas, the four extracted features are the average value of all non-zero pixels, the maximum pixel value, the minimum pixel value, and the difference between the maximum and minimum pixel values.”)
constructing, by the computer processor, a thermal feature vector using the thermal features of the occupant; (See Burzo p. 6 left col last para till right col first para, “In our experiments, we use L = 1 and R = 2: starting with a set of four thermal features, we remove two features and then add one and so on. This feature selection method is applied to the four thermal features, the four physiological features, and the eight features combined.”)
classifying, by the computer processor, the thermal feature vector using one or more classifiers; (See Burzo p. 6 right col, 2nd para, “The last step is training classifiers to create a model that is able to classify unseen data into their proper classes as an indicator of hot discomfort, comfort, or cold discomfort.”)
Burzo discloses the above limitations for classifying thermal feature vectors but he fails to disclose the following limitation.
However Cardonha discloses, and adjusting, by the computer processor, at least a portion of the thermal climate of the confined based on the classification of the thermal feature vector. (See Cardonha ¶51, “For example, image data may be analyzed using computer vision techniques, such as training a classifier, and the like. A level of thermal comfort is estimated for each of the identified individuals (e.g., the first individual 201 and the second individual 202) based on the image data. … The determined level of thermal comfort indicates whether each individual appears to be feeling too hot, appears to be feeling too cold or appears to be feeling satisfied with an ambient temperature 403. An air-conditioning unit or a heating unit (e.g., A/C or heating unit 101) is controlled based on the estimation of the level of thermal comfort for each of the identified individuals 404.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the adjusting AC or heating unit based on comfort level of an individual as suggested by Cardonha to Burzo’s classification of an individual’s level of comfort using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to automatically ensure that an individual feels comfortable without the need to manually adjust the AC or heating unit themselves.

Regarding claim 2, Burzo and Cardonha disclose, the method of Claim 1, wherein the method further comprises: storing, by the computer processor, the thermal feature vector and the classification of the thermal feature vector; and training, by the computer processor, the one or more classifier using the stored information.  (See Burzo p. 6 right col, 2nd para, “The last step is training classifiers to create a model that is able to classify unseen data into their proper classes as an indicator of hot discomfort, comfort, or cold discomfort. The classification
processes uses leave-one-out cross validation. For instance in our case, each video is used 41 times for training and one time for testing. For both feature extraction approaches, three classifiers are trained, decision tree, K-nearest neighbor (K=3), and Naive Bayes classifiers.” The feature and it’s classification must inherently be stored in order to do the classifier training.)

Regarding claim 3, Burzo and Cardonha disclose, the method of Claim 1, wherein when applying the one or more classifiers, the computer processor detects at least one of a cold state, a comfort state, and a hot state of the occupant.  (See Burzo p. 6 right col, 2nd para, “The last step is training classifiers to create a model that is able to classify unseen data into their proper classes as an indicator of hot discomfort, comfort, or cold discomfort.”)

Regarding claim 4, Burzo and Cardonha disclose, the method of Claim 3, wherein when applying the one or more classifiers, the computer processor further calculates a level of discomfort in at least one of the cold state and the hot state of the occupant. (See Cardonha ¶63, “A level of thermal comfort is estimated for the identified individual based on the image data, and the determined level of thermal comfort indicating whether the individual appears to be feeling too hot, appears to be feeling too cold or appears to be feeling satisfied with an ambient temperature 505.”)

Regarding claim 7, Burzo and Cardonha disclose, the method of Claim 1, wherein the thermal feature vector is constructed from a plurality of thermal images collected over a predetermined time period.  (See Burzo p. 6 left col, 3rd para, “Analyzing 10 seconds per video recording generates a total of 6300 vectors. Finally, the histogram vectors are used to generate clusters using k-means clustering, where the cluster centers are the codewords. Each cluster contains similar or closely related vectors. Following this, a single vector is created for each video that has the same size as the number of clusters. The values in this final vector correspond to the occurrence count of the histogram vectors in each cluster, i.e., frequency of occurrence of the features of each video in each cluster. Given any test video, histogram vectors are generated from its frames and are matched to the nearest codewords to form a single test vector formed of the occurrence count over its codewords vocabulary.”)

Regarding claim 8, Burzo and Cardonha disclose, the method of Claim 1, wherein the method further comprises: 
receiving, by the computer processor, physiological data from at least one physiological sensor; (See Burzo p. 3 right col, last line, till p 4 left col, first para, “Physiological measurements were collected using four type of Thought Technology’s FlexComp Infiniti sensors, shown in Fig. 4, that were attached to the non-dominant hand of the participants. Two skin conductance electrodes were placed on the second and third fingers whereas the skin temperature and blood volume pulse sensors were placed at the thumb and index fingers respectively. A respiration rate sensor (belt over chest design) was also used.”)
integrating, by the computer processor, the physiological data as one or more additional elements into the thermal feature vector to form an integrated thermal feature vector; (See Burzo p. 6 right col, 1st para, “This feature selection method is applied to the four thermal features, the four physiological features, and the eight features combined.”)
classifying, by the computer processor, the integrated thermal feature vector using the one or more classifiers; (See Burzo p. 6 right col, 2nd para, “The last step is training classifiers to create a model that is able to classify unseen data into their proper classes as an indicator of hot discomfort, comfort, or cold discomfort.”)
Burzo discloses the above limitations but he fails to disclose the following limitations.
However Cardona discloses, and adjusting, by the computer processor, the thermal climate of the confined space using the classification of the integrated thermal feature vector.  (See Cardonha ¶51, “For example, image data may be analyzed using computer vision techniques, such as training a classifier, and the like. A level of thermal comfort is estimated for each of the identified individuals (e.g., the first individual 201 and the second individual 202) based on the image data. … The determined level of thermal comfort indicates whether each individual appears to be feeling too hot, appears to be feeling too cold or appears to be feeling satisfied with an ambient temperature 403. An air-conditioning unit or a heating unit (e.g., A/C or heating unit 101) is controlled based on the estimation of the level of thermal comfort for each of the identified individuals 404.”)
The proposed combination of Burzo and Cardonha and the motivation presented in the rejection of claim 1 are equally applicable to claim 8 and are incorporated by reference.

Regarding claim 9, Burzo and Cardonha disclose, the method of Claim 8, wherein the computer processor further integrates as one or more other additional element into the thermal feature vector to form a further integrated thermal feature vector information relating to the occupant including at least one of the occupant's clothing and metabolic rate. (See Cardonha ¶83, “Image recognition algorithms (e.g., skin surface area detection or detecting level of attire and thermal insulation of clothing) are applied to the captured images and videos. Individuals may be identified by facial or body detection, using algorithms based on several descriptors, e.g., LBP (Local Binary Patterns), Haar-like features, HOG (Histograms of Oriented Gradients), and employing various classifiers, e.g., SVM (Support Vector Machines), Decision Trees, Deep Convolutional Networks. Possible approaches for clothing estimation can be based on skin amount detection (e.g., via color histograms computed in different color spaces) or based on training a deep classifier with a relatively large amount of clothing images collected on the Internet from on-line retail shops.”)

Regarding claim 10, Burzo and Cardonha disclose, the method of Claim 8, wherein the computer processor further integrates as one or more other additional element into the thermal feature vector to form a further integrated thermal feature vector information relating to the environment of the confined space. (See Cardonha ¶53-54, “According to an exemplary embodiment of the present invention, environmental data, such as temperature or humidity data may be acquired in each thermal region by one or more thermal comfort sensors 110. According to an exemplary embodiment of the present invention, each thermal region (e.g., thermal regions 103, 104 and 105) may include a separate thermal comfort sensor 110, which may acquire the environmental data in the respective one of the thermal regions. According to an exemplary embodiment of the present invention the method for temperature control may include acquiring humidity data. The estimating the level of thermal comfort for each of the identified individuals may be performed based on the acquired humidity data in addition to the acquired image data.”)

Regarding claim 11, Burzo and Cardonha disclose, the method of Claim 10, wherein the environmental information includes data relating to environmental humidity.  (See the rejection of claim 10 as it is equally applicable for claim 11 as well.)

Regarding claim 12, Burzo and Cardonha disclose, the method of Claim 1, wherein the thermal image is captured by and received from one or more thermal cameras, (See Burzo p. 3 right col, 5th para, “The thermal videos were recorded using a Flir Thermovision A40 thermal camera at a rate of 60 frames per second. Sample thermal frames can be seen in Fig. 3.”)
and the interesting points correspond with areas having higher concentrations of blood vessels as compared to the surrounding areas. (See Burzo p. 5 right col, 2nd para, “we cropped the face detected areas from the images.” 
The face area inherently has a higher concentration of blood vessels than the background area around the face. This is supported by Abouelenien p. 2 left col, 4th para, “More recently, thermal imaging techniques were utilized to determine the level of stress. There were indications of increased blood flow in the superficial blood vessels of the face and in particular those in the periorbital area when a person is under stress [24,27,35]. This increase was reflected in an elevation of the temperature of the facial skin, which can be detected using thermal recordings and proper computational processing.”)

Regarding claim 13, Burzo and Cardonha disclose, the method of Claim 1, wherein a maximum distance between each interesting point of the plurality of interesting points is less than or equal to about 5 pixels. (See Burzo p. 6 left col, 3rd para, “For our experiments, we use all non-zero pixels as the detected points of interest, a histogram of the values of the pixels
for feature description, and k-means clustering for codebook generation. First, the non-zero pixels of the thermal face images (i.e., the output of Fig. 5) for all three stages are detected.” As shown in Fig. 5 the maximum distance between neighboring points is equal to zero.) 

Regarding claim 14, Burzo and Cardonha disclose, an adaptable climate control method for controlling a thermal climate of a vehicle or building based on thermal features of one or more occupants of the vehicle or building, the method comprising: receiving, by a computer processor, a first thermal image of a target area of a first occupant and a first set of physiological data from a first physiological sensor in communication with the first occupant; identifying, by the computer processor, a first plurality of interesting points on the received first thermal image, pixel values defining the first plurality of interesting points representing actual temperatures; isolating, by the computer processor, the first plurality of interesting points to construct a first thermal map of the target area of the first occupant; determining, by the computer processor, the thermal features of the first occupant using the raw data of first thermal map of the target area; constructing, by the computer processor, a first thermal feature vector using the thermal features of the first occupant; integrating, by the computer processor, a first set of physiological data as one or more additional element into the first thermal feature vector to form a first integrated thermal feature vector; detecting, by the computer processor, at least one of a cold state, a comfort state, and a hot state of the first occupant using the first integrated thermal feature; and adjusting, by the computer processor, the thermal climate of the vehicle or building based on the detection of one of the cold state or the hot state.  (See the rejection of claims 1, 3, and 8 as they are equally applicable to the limitations of claim 14 as well.)

Regarding claim 15, Burzo and Cardonha disclose, the method of Claim 14, but a second individually has not yet been specifically mentioned as part of Cardonha.
However Cardonha discloses, wherein the method further includes: receiving, by the computer processor, a second thermal image of a target area of a second occupant (See Cardonha ¶52, “one or more cameras may be disposed in and may acquire image from each of the thermal regions. For example, each thermal region (e.g., thermal regions 103, 104 and 105) may include a separate camera 102, which may acquire image data in the respective one of the thermal regions.”
Further see Cardonha ¶47, “According to an exemplary embodiment of the present invention, one or more individuals (e.g., a first individual 201 and/or a second individual 202) may occupy each of the thermal regions. For example, the first individual 201 may occupy the first thermal region 103 and the second individual 202 may occupy the third thermal region 105.”
Further See Cardonha ¶51,”The determined level of thermal comfort indicates whether each individual appears to be feeling too hot, appears to be feeling too cold or appears to be feeling satisfied with an ambient temperature 403. An air-conditioning unit or a heating unit (e.g., A/C or heating unit 101) is controlled based on the estimation of the level of thermal comfort for each of the identified individuals 404.”)
and a second set of physiological data from a second physiological sensor in communication with the second occupant; identifying, by the computer processor, a second plurality of interesting points on the received second thermal image, pixel values defining the second plurality of interesting points representing actual temperatures; isolating, by the computer processor, the second plurality of interesting points to construct a second thermal map of the target area of the second occupant; determining, by the computer processor, the thermal features of the second occupant using raw data the second thermal map of the target area; constructing, by the computer processor, a second thermal feature vector using the thermal features of the second occupant;  integrating, by the computer processor, a second set of physiological data as one or more additional element into the second thermal feature vector to form a second integrated thermal feature vector; and detecting, by the computer processor, at least one of a cold state, a comfort state, and a hot state of the second occupant using the second integrated thermal feature vector. (See the rejection of claim 1 as all the steps for a first individual would equally apply to a second individual.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the adjusting the thermal climate for a second individual as suggested by Cardonha to Burzo and Cardonha’s climate adjustment for a first individual using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to ensure that everybody feels comfortable no matter what region of the enclosure that are located in.

Regarding claim 16, Burzo and Cardonha disclose, the method of Claim 15, wherein the method further includes: determining a level of cold state discomfort or a level of hot state discomfort of the first occupant; and   determining a level of cold state discomfort or a level of hot state discomfort of the second occupant.  (See Cardonha ¶63, “Image data is acquired 503. The image data is analyzed to identify an individual (e.g. individuals 201 and/or 202) within the image data 504. A level of thermal comfort is estimated for the identified individual based on the image data, and the determined level of thermal comfort indicating whether the individual appears to be feeling too hot, appears to be feeling too cold or appears to be feeling satisfied with an ambient temperature 505.”)

Regarding claim 17, Burzo and Cardonha disclose, the method of Claim 16, wherein the computer processor adjusts the thermal climate of the vehicle or building based on a combination of the level of cold state discomfort or the level of hot state discomfort of the first occupant and the level of cold state discomfort or the level of hot state discomfort of the second occupant. (See Cardonha ¶61, “According to an exemplary embodiment of the present invention controlling the A/C or heating unit 101 based on the estimation of the level of thermal comfort for each of the identified individuals may include calculating a group comfort score by averaging the level of individual thermal comfort for all of the one or more individuals identified within the image data. … The A/C or heating unit 101 may be controlled to raise the ambient temperature when it is determined that the group comfort score is below the predetermined low threshold, or controlling the air-conditioning unit or the heating unit to lower the ambient temperature when it is determined that the group comfort score is above the predetermined high threshold.”)

Regarding claim 18, Burzo and Cardonha disclose, the method of Claim 15, wherein adjusting is a first adjustment of a first portion of the thermal climate based on the detection of one of the cold state or the hot state of the first occupant, and the method further includes a second adjustment of a second portion of the thermal climate based on the detection of one of the cold state or the hot state of the second occupant.  (See Cardonha ¶60, “The temperature in each thermal region of a thermal environment may be increased, decreased, or held constant based on the determined level of thermal comfort of the individuals occupying the space.”)

Regarding claim 19, Burzo and Cardonha disclose, the method of Claim 18, wherein the method further includes: storing, by the computer processor, the first and second thermal feature vectors, the first and second integrated thermal feature vectors, the detection of the first and second thermal feature vectors, and the first and second adjustments; and training, by the computer processor, the detection system using the stored information.  (See the rejection of claim 2 as it Is equally applicable for claim 19 as well.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burzo et al. (“Using Infrared Thermography and Biosensors to Detect Thermal Discomfort in a Building’s Inhabitants”) in view of Cardonha et al. (US Pub. No. 2017/0268793 A1) and in further view of Rothman et al. (US Pub. No. 2018/0119973 A1)
Regarding claim 5, Burzo and Cardonha disclose, the method of Claim 1, but they fail to disclose the following limitations.
However Rothman discloses, wherein the one or more classifiers are embedded in a supervised classification method. (See Rothman ¶43, “The IoT ecosystem can include machine-learning capabilities that play a role in effectively and efficiently computing and identifying air signatures that require corrective actions to improve air quality, comfort and energy efficiency. In one embodiment, support vector machines (“SVM”), or similar supervised learning methods, are used to train a linear and/or non-linear classifier that can distinguish between air signatures that require corrective actions from those that do not. … Other supervised learning methods, such as artificial neural networks and naive Bayes, can also be used to produce similar classifiers.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the supervised classification as suggested by Rothman to Burzo and Caronha’s classification using known engineering techniques, with a reasonable expectation of success. The motivation for doing so since it can be much more accurate and reliable than unsupervised classification.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burzo et al. (“Using Infrared Thermography and Biosensors to Detect Thermal Discomfort in a Building’s Inhabitants”) in view of Cardonha et al. (US Pub. No. 2017/0268793 A1) and in further view of Abouelenien et al. (“Human Acute Stress Detection via Integration of Physiological Signals and Thermal Imaging”).
Regarding claim 6, Burzo and Cardonha discloses, the method of Claim 1, where the following steps are all disclosed by Burzo on p. 6 right col, except that the cropping is done first instead of last. 
However Abouelenien discloses, wherein isolating the plurality of interesting points to construct the thermal map comprises: 
binarizing, by the computer processor, the received thermal image to form a binarized thermal image, wherein the binarized thermal image is a holistic shape of the target area of the occupant; multiplying, by the computer processor, the binarized thermal image and the received thermal image to construct a restored thermal image of the target area; and cropping, by the computer processor, the restored thermal image to construct the thermal map of the target area.  (See Abouelenien p. 4 left col 5th para, “The backgrounds of the frames are additionally discarded to eliminate their effect on the quality of the extracted features by multiplying the original image by the binarized image. This is followed by cropping the boxes surrounding the facial areas.”)
Also, note that this reference could alternatively be used to extract the thermal feature vector using the thermal image and physiological signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cropping prior to the thermal image creation as suggested by Abouelenien to Burzo and Cardonha’s determination of a thermal map using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to more efficiently process the image by removing surrounding area first so that future image processing steps require a smaller amount of the image and therefore are more efficient. 

Regarding claim 20, Burzo, Cardonha, and Abouelenien disclose, the method of claim 15, wherein isolating the first plurality of interesting points to construct the first thermal map and isolating the second plurality of interesting points to construct the second thermal map each comprises: 
binarizing, by the computer processor, the received first or second thermal image to form binarized image, wherein the binarized image is a holistic shape of the target area of the first or second occupant; multiplying, by the computer processor, the binarized first or second thermal image and the received first or second thermal image to construct a restored first or second thermal image of the target area; and cropping, by the computer processor, the restored first or second thermal image to construct the first or second thermal map of the target area.  (See the rejection of claim 6 as it is equally applicable for claim 20 as well for a second individual)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662